In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00079-CR
                                                ______________________________
 
 
                                   LARRY SHAWN MYERS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the Sixth
Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 23413
 
                                                          
                                        
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Larry Shawn
Myers has filed a pro se notice of appeal from his conviction for indecency
with a child by contact.  On our review
of the clerk’s record, we noted that the trial court’s certification of right
of appeal stated that this was a plea agreement case and that Myers has no
right of appeal.  
            Unless a
certification, showing that a defendant has the right of appeal, is in the
record, we must dismiss the appeal. 
See Tex. R. App. P.
25.2(d).  
            Because the
trial court’s certification affirmatively shows Myers has no right of appeal,
and because the record before us does not reflect that the certification is
incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005), we must dismiss the appeal.
            We
dismiss the appeal for want of jurisdiction. 

 
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          May
5, 2010
Date Decided:             May
6, 2010
 
Do Not Publish